—In an action to recover damages for personal injuries, the defendant We Transport, Inc., appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated March 30, 2001, which denied as premature its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff has not yet had an adequate opportunity to conduct discovery into several relevant issues that are exclusively within the knowledge of the appellant (see, CPLR 3212 [f]; Firesearch Corp. v Micro Computer Controls Corp., 240 AD2d 365, 366; Baron v Incorporated Vil. of Freeport, 143 AD2d 792). Accordingly, the Supreme Court correctly denied, as premature, the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it. Altman, J.P., Adams, Townes and Crane, JJ., concur.